Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In Applicant Arguments, dated 03/25/2022, Applicant asserts that “Fredriksen and Bogen and the Bogen reference disclose homodimeric proteins comprising mouse MIP-1α as targeting units. However, the present application surprisingly teaches that homodimeric proteins, which comprise a human MIP-1α targeting unit, induce less significant CD4+ T-cell response than expected based on the CD4+ T-cell response induced with mouse MIP-1α. Instead, the proteins induce a strong CD8+ T-cell response as can be seen from Fig. 7 of the instant application. Fig. 7 reports a clear stimulation of IFN-γ by CD8+ T cells stimulated by a MHC class I-restricted peptide, but there is no significant induction of IFN-γ by CD4+ T-cells stimulated by MHC class II-restricted peptides. Further, as seen in Figure 6A of the present application, only a weak, transient humoral response is observed using homodimeric proteins comprising human MIP-1α and scFv from MOPC315 myeloma. A strong CD8+ T-cell response is particularly useful in vaccines, especially anti-cancer vaccines which are used in the treatment of cancer, but also for the treatment of infectious diseases. Thus, while the homodimeric proteins of Frederiksen and Bogen comprising a mouse MIP-la targeting unit show a strong CD4+ T-cell response (see Fredriksen and Bogen, Figure 5A), the claims of the present application recite the use of alternative homodimeric proteins with a human MIP-1α targeting unit for the treatment of cancer or infectious diseases taking advantage of a strong CD8+ T-cell response.” These arguments have been fully considered and are deemed persuasive. Furthermore in the parent case, US App No. 13/805,709, a declaration under 37 C.F.R. 1.132 was submitted on 07/11/2019. In the declaration, it was disclosed that a vaccibody of the invention that comprises HA from influenza as an antigenic subunit and human MIP-1α as a targeting unit elicited an unexpected strong CD8+ T-cell response compared to an analogous vaccibody comprising mouse MIP-1α as a targeting unit, see p. 3 and 4. Similarly vaccibodies of the invention that comprise either B16 melanoma epitopes, CT26 colon carcinoma epitopes, LL2 lung carcinoma epitopes, or MC38 colon carcinoma epitopes as an antigenic subunit and human MIP-1α as a targeting unit also elicited an unexpected strong CD8+ T-cell response compared to analogous vaccibodies comprising mouse MIP-1α as a targeting unit, see p. 3 and 4. As such it is submitted that even though the scope of the claims is broader than the unexpected result detailed above, Applicant has provided sufficient showing that said unexpected results are commensurate in scope with the claims. For at least the reasons detailed above, the claim rejections under 35 U.S.C. 103(a) have been withdrawn. The nonstatutory double patenting rejections of record have also been withdrawn in view of the evidence that the claimed invention demonstrates unexpected or surprising results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, and 8-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642